internal_revenue_service number info release date index number -------------------------- ------------------------ ----------------------------------------------- ------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 genin-124568-05 date date -------------------------- sec_1361 of the internal_revenue_code provides that the term s taxpayer dear -------------- this responds to a letter dated date submitted on behalf of the taxpayer requesting that the internal_revenue_service recognize the taxpayer’s election to be an s_corporation corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1362 provides that a corporation may make an election to be treated as an s_corporation for any taxable_year a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the 3rd month of the taxable_year business_entity as any entity recognized for federal tax purposes that is not properly classified under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or through an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 sec_301_7701-3 provides generally that unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 by filing form_8832 with the service_center designated on such form sec_301_7701-3 provides that the entity classification election will be effective on the date specified by the entity on the form_8832 or on the date filed if no date is specified on the election form the effective date sec_301_7701-2 of the procedure and administration regulations define a accordingly an eligible_entity that seeks to be classified as a subchapter_s genin-124568-05 specified on form_8832 cannot be more than days before or more than months after the date the election is filed corporation must elect to be classified as an association under sec_301_7701-3 by filing form_8832 and must elect to be an s_corporation under sec_1362 by filing form_2553 our records indicate that you have not filed either form fortunately however relief for your late s_corporation and entity classification elections is available under revproc_2004_48 in order to obtain the relief provided by this revenue_procedure you should do the following file a properly completed form_2553 with the irs service_center in ogden utah no later than date the form_2553 you file should state at the top of the document filed pursuant to revproc_2004_48 attached to the form_2553 must be a statement explaining the reason for the failure_to_file timely the s_corporation_election and a statement explaining the reason for the failure_to_file timely the entity classification election please contact ---------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures revproc_2004_48
